Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Detailed Action
This is responsive to Applicant’s Amendment filed on October 25, 2021. Claims 1-5, and 7-21 are currently pending.
The following is an examiner’s statement of reasons for allowance: 
As per the rejection of  claims 1-20 under 35 USC §101 Applicant has amended independent claims 1, 13, and 19  to now require or recite, in part, the action of controlling at least one autonomous vehicle by  "determining... a first autonomous vehicle for re-positioning with respect to the geographic area based at least in part on the data associated with the one or more autonomous vehicles and the data indicative of the geographic," and "communicating... data indicative of a first re-positioning assignment associated with the first autonomous vehicle...wherein the first re- positioning assignment indicates that the first autonomous vehicle is to travel to the geographic area
The art of record  does not disclose controlling autonomous vehicles by  obtaining  data associated with one or more autonomous vehicles that are online with a service entity; obtaining  data indicative of a geographic area with an imbalance in a number of vehicles associated with the geographic area; determining a first autonomous vehicle for re-positioning with respect to the geographic area based at least in part on the data associated with the one or more autonomous vehicles and the data indicative of the geographic area; and communicating, by the computing system, data indicative of a first re-positioning assignment associated with the first autonomous vehicle, wherein the first re-positioning assignment is indicative of the re-positioning of the first autonomous vehicle with respect to the geographic area, wherein the first re-positioning assignment indicates that the first autonomous vehicle is to travel to the geographic area as recited in independent claims 1, 13, and 19. Therefore, because the art of record does not singularly or in combination disclose “determining … a first autonomous for re-positioning with respect to a geographic area,” and because the re-positioning assignment includes a command “that the first autonomous vehicle is to travel to the geographic area” the claimed invention is in condition for allowance.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661